Citation Nr: 0927319	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  08-13 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel 

INTRODUCTION

The Veteran had active service from September 1969 to July 
1971.  The Veteran had a tour of duty from December 1970 to 
July 1971 in the Republic of Vietnam for which he was awarded 
the Combat Infantryman Badge, the Bronze Star Medal with 
"V" device, and the Army Commendation medal with "V" 
device. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted service connection for PTSD with 
an evaluation of 30 percent.  The Veteran appealed the 
rating.  Additionally, because the Veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found -- a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran testified before the undersigned in June 2009 and 
a transcript has been incorporated into the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the medical evidence establishes that 
the Veteran's service connected PTSD is manifested by total 
occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 
9440 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

II. Increased Evaluation - Legal Criteria  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the Veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the Veteran's favor, 38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

This appeal arose from a disagreement as to the initial 
disability evaluation that was assigned for PTSD.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

PTSD is evaluated under a General Formula for Mental 
Disorders pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this criteria, a 50 percent evaluation is 
warranted when occupational and social impairment is found 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  

III. Analysis  

After close review of the evidence in the present case, the 
Board finds that the overall disability picture presented 
most closely approximates the criteria for the assignment of 
a 100 percent disability.  

The Veteran submitted no private treatment records.  His VA 
treatment records began in February 2003 and initially 
focused on treatment for his alcohol abuse, though he 
received what was characterized as a secondary diagnosis of 
PTSD. 

In a June 2005 psychiatric assessment as precursor to an 
inpatient alcohol detox program, the Veteran reported he had 
never had any psychiatric treatment or hospitalization 
independent of substance abuse treatment.  He was then 
working part-time in a convenience store.  Divorced, he lived 
alone, though he maintained contact with his sisters.  In the 
June 2005 psychiatric assessment that accompanied his 
admission to the inpatient alcohol program, the Veteran 
received an Axis I diagnosis of PTSD.  He denied any history 
of violence or suicide attempts, though he had had suicidal 
ideation.  During the assessment the examiner found the 
Veteran's behavior appropriate; no speech pathology; thought 
blocking and racing were absent; reports of hearing voices 
were drug related.  There was delusional ideation, because 
the Veteran thought people were talking about him.  He was 
coherent and relevant, except for preoccupation of thoughts 
regarding Vietnam.  The examiner found no homicidal thoughts, 
no impulsivity, no depression, though the Veteran's sleep was 
disturbed by nightmares and the fear of sleeping.  

The Veteran submitted his claim seeking service connection 
for PTSD in October 2005.   

The Veteran was afforded a July 2006 VA PTSD examination.  He 
reported that he remained in contact with his sisters, who 
lived in the same state.  He had recently lost his job at the 
convenience store, which he had held for 5 and one-half 
years.  He had a high school degree as well as had completed 
three semesters of college.  He reported to this examiner 
that his alcohol and cigarette use began while a teenager and 
continued.  His one marriage ended in 1972, which produced 
one daughter with whom he had no contact.  There followed a 
few long term relationships; however he was informed that he 
was hard to get close to.  His employment post-service 
entailed working as a bartender in many places as well as 
working in convenience stores.  The Veteran stated he had 
been fired from his last job because he had alcohol on his 
breath.  He described a usual day in which he attended to his 
grooming, pursued new employment, and was able to place phone 
calls to follow up on applications.  He did not socialize, go 
to events, or church.  He socialized with his sister at her 
house.  He had no hobbies.  

Upon objective examination the examiner found no impairment 
of thought process or communication, no delusions, and no 
hallucinations, currently.  The Veteran appeared neat with 
good hygiene.  Mood was appropriate with thought, though 
somewhat flat.  There was no inappropriate behavior during 
the interview.  While he was not homicidal, the examiner 
noted the Veteran had suicidal ideation.  He wished he were 
dead "a lot of times" and tried overdosing a "couple" of 
times in the past.  The Veteran stated he did not think about 
killing himself currently.  While long term memory was good, 
the Veteran considered his short term memory "okay."  There 
was no history of obsessive or ritualistic behavior.  While 
the Veteran denied panic attacks, he reported feeling panicky 
after waking up from a nightmare.  His mood was depressed 
during the examination because he was not working.  The 
Veteran acknowledged an anger problem and reported that he 
thought about suicide a lot.  The examiner found that his 
affect was somewhat flat, he was emotionally distant, his 
sociability was poor, and that he tended to have "somewhat 
odd" thinking at times.  The examiner also noted the Veteran 
had daily thoughts of Vietnam, his dreams were about combat 
events, and the sound of a backfire could trigger a memory.  
The Veteran had difficulty falling asleep, being around 
others, and became irritable easily.  When the Veteran was 
around others, he watched them.  The examiner assigned a GAF 
score for the PTSD alone of 55.

The Veteran submitted an August 2007 VA mental health 
treatment record in which the examiner assigned him a GAF of 
35 for his PTSD.  The Veteran's symptoms were described as 
severe, chronic depression, anxiety, anger, irritability, 
mood swings, periodic flashbacks and nightmares, survivor 
guilt and social withdrawal.  The Veteran remained oriented 
to person, place, and time, thoughts and memory remained 
within normal limits, no evidence of hallucinations, 
delusions, or paranoid ideation, and no suicide plans.  The 
Veteran remained unemployed, and the examiner found his 
prognosis poor.  

In a July 2008 VA mental health outpatient note, the examiner 
diagnosed PTSD, severe, chronic in AXIS I and made no 
diagnosis in AXIS II.  The examiner assigned a GAF of 40 and 
opined that the veteran can no longer maintain gainful 
employment or sustained effective social relationships.  

On August 27, 2008, the Veteran was afforded a VA PTSD 
examination.  The Veteran reported to this examiner that he 
had had multiple psychiatric hospitalizations.  He described 
a moment after his return from Vietnam when he had attempted 
to strangle his then wife.  The Veteran denied any substance 
abuse prior to his military service.  The Veteran's post-
service employment history included employment in 
refrigeration and heating, as well as other jobs.  While the 
Veteran denied a history of assaultiveness, he stated he had 
had homicidal thoughts.  The Veteran described different 
suicide attempts (pills, alcohol, and cutting).  The Veteran 
stayed mostly at home and only socialized with his sisters, 
nieces, and nephews when they came to his home.

Upon objective examination, the examiner found the Veteran 
somewhat suspicious; and to exhibit slight impairment in 
thought process and communication, and definite paranoid 
traits.  The Veteran reported visual and auditory 
hallucinations during his flashbacks, as well as homicidal 
and suicidal thoughts.  The Veteran believed people were 
talking about him.  The examiner reported the Veteran was not 
always regular in his personal hygiene.  While oriented to 
person, place, and time, the Veteran had variable memory.  He 
denied obsessive or ritualistic behavior.  The rate and flow 
of his speech showed irrelevancy and periods of tangentially.  
His logic seemed distorted by false beliefs.  The Veteran 
admitted to occasional panic attacks, but his depressed mood 
was all the time.  He appeared nervous even during the 
interview.  The Veteran reported an impulse control problem, 
whereby he would just leave his home to take a walk.  He had 
sleep impairment because his sleep would be interrupted.  The 
Veteran described flashbacks after which he would wake up 
sleeping by the front door or with his shoes on.  He 
continued to avoid socializing and then only with his 
sisters, nieces, and nephews.  He felt estranged from people, 
feeling that he was dangerous and that he got angry a lot.  
The Veteran had hyperarousal symptoms.  

The examiner assigned a GAF score of 35.  The examiner noted 
the Veteran's judgment and thinking had become impaired by 
his being extremely paranoid and suspicious.  His mood was 
affected by his depression and flashes of anger and 
irritability.  The examiner found his PTSD symptoms severe 
enough to interfere with his occupational and social 
functioning.  

The Veteran testified at hearing in June 2009.  He had had no 
further treatment after the July 2008 consultation.  He still 
socialized with his sisters and enjoyed hiking, when they 
took him.  He remained unemployed.

The Board finds that the medical evidence warrants a 100 
percent evaluation for the service-connected PTSD, and that 
the Veteran's PTSD symptoms sufficiently met the rating 
criteria for a 100 percent evaluation from his date of claim.  
Suicidal ideation and some delusional ideation were noted in 
the Veteran's June 2005 evaluations.  His July 2006 VA PTSD 
examination found suicidal ideation and the Veteran's report 
of suicide attempts, though overdosing.  That examiner found 
his affect flat, his sociability poor and "somewhat odd" 
thinking.  Still unemployed in 2007, his mental health 
treatment provider assigned a GAF of 35 and found his 
prognosis poor.  There is no medical evidence of record to 
the contrary.  By his 2008 examination the Veteran had 
difficulty maintaining his hygiene, remained unemployed, and 
remained isolated, except for contact with his immediate 
family.  

A 100 percent evaluation for the service-connected PTSD from 
the date of claim is warranted. 


ORDER

An initial evaluation of 100 percent from October 11, 2005, 
the date of the claim for service connection was received, is 
granted.   



____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


